Dismiss and Opinion Filed July 28, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00575-CV

  JOHN SCOTT PITTMAN, KAREN PITTMAN, AND J.T.P., A MINOR CHILD,
                           Appellants
                              V.
LEWISVILLE INDEPENDENT SCHOOL DISTRICT AND HEBRON HIGH SCHOOL,
                           Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01795-E

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Myers
       The Court has before it appellants’ July 24, 2015 unopposed motion to dismiss the

appeal. The motion states that J.T.P. is no longer a student in the Lewisville Independent School

District and thus there is no justiciable controversy between the parties. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Lana Myers/
                                                   LANA MYERS
150575F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN SCOTT PITTMAN, KAREN                             On Appeal from the County Court at Law
PITTMAN, AND J.T.P., A MINOR CHILD,                   No. 5, Dallas County, Texas
Appellants                                            Trial Court Cause No. CC-15-01795-E.
                                                      Opinion delivered by Justice Myers, Justices
No. 05-15-00575-CV         V.                         Fillmore and Evans participating.

LEWISVILLE INDEPENDENT SCHOOL
DISTRICT AND HEBRON HIGH
SCHOOL, Appellees

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered this 28th day of July, 2015.




                                                –2–